Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Urging device” in claim 2, with corresponding structure being disclosed as spring or coil spring in paragraph 43.
“Holding device” in claim 6, with corresponding structure being disclosed as a magnet or ferromagnetic material in paragraph 11.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
and the camera, or just the spraying device. This limitation is addressed as best understood.
	Claim recites “a cylinder for communicating a pressure chamber in front of piston…”. It is unclear whether the “pressure chamber” and the “piston” are positively recited structure since they are mentioned in a functional limitation.
Claim 6 recites “a large diameter chamber” and “a small diameter chamber”. The terms "large” and “small" in the claim are a relative term which render the claim indefinite.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear whether or not “large” and “small” diameters are meant to be relative to each other. It is unclear what dimension range encompassed by this limitation. 

	Other claims not specifically mentioned are indefinite due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2015/0343999) in view of Bauer (US 5151015).
Re claim 1, Lopez discloses a device (shown in fig. 2) for spraying a fluid (air) on a vehicle camera (3), comprising: 
a suction portion (upstream opening of valve 18) for a fluid; 
a discharge portion (opening at 8) for the fluid; 
a flow passage for connecting the suction portion (at 18) with the discharge portion (interior space between 18 and 8); 
a cylinder (13) for communicating a pressure chamber (portion of space 16 below the valve 18) in front of a piston (14) with the flow passage; a drive mechanism (22 and 12’) for the piston; 
a first valve (18) located between the suction portion and a communication portion (portion of space 16 directly adjacent the valve 18) between the pressure chamber and the flow passage, and functioning such that the first valve opens when the piston moves backward (par. 42: “At the same time that the compression chamber (16) expands, air from the exterior of the air pump is suctioned through the one-way valve 
a second valve (6) located between the communication portion between the pressure chamber and the flow passage, and the discharge portion, and functioning such that the second valve opens when a pressure in the pressure chamber reaches a predetermined value by a forward movement of the piston (see par. 41); and 
a casing (1 and structure surrounding valve 18; see fig. 1) for housing the suction portion, the discharge portion, the flow passage, the cylinder, the first valve, and the second valve, and combining with the vehicle camera (in housing 4; par. 27) so that the fluid (11) discharged from the discharge portion (opening at 8) is sprayed on a light entrance portion (3; see fig. 1) of the vehicle camera.  
Lopez fails to teach the drive mechanism include a motor. 
However, it is explicitly indicated that in paragraph 8 of Lopez that the use of motor driven air pumps in this type of devices are known in the art. Additionally, Bauer discloses an air pump or air compressor (shown in fig. 1) that is reasonably pertinent to applicant’s claimed invention. Bauer teaches the air compressor having a drive mechanism that includes a motor 1 for driving the piston 22. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of Bauer to substitute the liquid tubing 12’ driving the piston 14 in Lopez with a pre-existing air pump piston 2 driven by a motor 1 taught by Bauer. The substitution of one known element (hydraulic drive configuration) as taught by Lopez with another (motor driven, pneumatic pump configuration) as taught by Bauer would 
Additionally, Lopez does not teach the casing shown in fig. 1 to further house the drive mechanism in addition to all other portions of the device already attached to the casing structure mentioned above.
However, Bauer shows in fig. 1 that all the components of the air pump, including suction portion 24, piston 22, flow passage downstream of the piston 22, and more importantly the drive mechanism 1 being housed inside a casing. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of Bauer to utilize a casing that houses all the parts and also the drive mechanism of the device. Doing so would better protect the structural parts during storage and transport, and secure system connections for ease of installation as an integral unit. 


Re claim 2, Lopez, as modified, teaches the drive mechanism for the piston includes an urging device (in view of Bauer, return spring 16) for urging the piston (Bauer’s piston 22) in a backward-movement direction (see fig. 1 of Bauer); and 


Re claim 3, Lopez, as modified, teaches a circumferential groove (Bauer shows a groove of 22 shown adjacent portion 2) is formed on a side portion of the piston (22), and a seal ring (2) is mounted using the circumferential groove (rear end of 2 is seated in the groove; see fig. 1), and a communication path (21, 24) is formed between a front end portion (front end of 2 and 22) facing the pressure chamber (chamber at 5) of the piston and a portion (interior space at 23 and 15a) positioned inside the seal ring (2) in the circumferential groove.  

Re claim 4, Lopez, as modified, teaches the piston (in view of Bauer, 22) includes a front end portion (front surface of 2) facing the pressure chamber; a neck portion (neck/groove shown on 22 of Bauer, see fig. 1) positioned behind the front end portion (front surface of 2); and a trunk portion positioned behind the neck portion (rear portion of 22 behind the groove/neck), and a seal ring (ring portion of 2) is mounted on the piston using the neck portion (see fig. 1), and a communication path (21, 24, 23) is formed between the front end portion and a portion (space inside 22 where the groove and ring is seated) positioned inside the seal ring (ring of 2 that is seated in the groove/neck; see Bauer’s fig. 1).  

Re claim 5, Lopez, as modified, teaches an inclined face (in Bauer: front surface of 2 is inclined) is formed in a front end portion of the piston (front surface of 2 is in front end portion of 22), and an entrance (21) of the communication path is formed on the inclined face.  

Re claim 8, Lopez discloses the fluid is air (par. 42).

Claims 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2015/0343999) in view of Ina (US 2019/0100171), further in view of Kondo (US 2020/0171998).
Re claim 1, Lopez discloses a device (shown in fig. 2) for spraying a fluid (air) on a vehicle camera (3), comprising: 
a suction portion (upstream opening of valve 18) for a fluid; 
a discharge portion (opening at 8) for the fluid; 
a flow passage for connecting the suction portion (at 18) with the discharge portion (interior space between 18 and 8); 
a cylinder (13) for communicating a pressure chamber (portion of space 16 below the valve 18) in front of a piston (14) with the flow passage; a drive mechanism (22 and 12’) for the piston; 
a first valve (18) located between the suction portion and a communication portion (portion of space 16 directly adjacent the valve 18) between the pressure chamber and the flow passage, and functioning such that the first valve opens when the 
a second valve (6) located between the communication portion between the pressure chamber and the flow passage, and the discharge portion, and functioning such that the second valve opens when a pressure in the pressure chamber reaches a predetermined value by a forward movement of the piston (see par. 41); and 
a casing (1 and structure surrounding valve 18; see fig. 1) for housing the suction portion, the discharge portion, the flow passage, the cylinder, the first valve, and the second valve, and combining with the vehicle camera (in housing 4; par. 27) so that the fluid (11) discharged from the discharge portion (opening at 8) is sprayed on a light entrance portion (3; see fig. 1) of the vehicle camera.  
Lopez fails to teach the drive mechanism include a motor. 
However, it is explicitly indicated that in paragraph 8 of Lopez that the use of motor driven air pumps in this type of devices are known in the art. Additionally, Ina teaches a device in the same field of endeavor, utilizing an air pump 14 with piston 20 driven by a motor 23 (see fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of Ina to substitute the liquid tubing 12’ and pump configuration taught in Lopez with a motor configuration taught by Ina. The substitution of one known element (hydraulic drive configuration) as taught by Lopez with another (motor driven pump 
Additionally, Lopez does not teach the casing shown in fig. 1 to further house the drive mechanism in addition to all other portions of the device already attached to the casing structure mentioned above.
However, Kondo shows in fig. 2 a device in the field of endeavor, all the components of integral device 1 being housed by the casing 70 and 40. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of Kondo to utilize a casing that houses all the system parts, including the drive mechanism. Doing so would better protect the structural parts during storage and transport, and secure system connections for ease of installation as an integral unit. 


Re claim 2, Lopez, as modified, teaches the drive mechanism for the piston includes an urging device (in view of Ina, shaft 23a urges the piston backward in reverse rotation; par. 44) for urging the piston (20) in a backward-movement direction (see fig. 2 of Ina); and 


Re claim 3, Lopez, as modified, teaches a circumferential groove (Ina shows a groove on piston 20; see fig. 2) is formed on a side portion of the piston (20), and a seal ring (see seal ring in fig. 2 of Ina) is mounted using the circumferential groove (rear end of 2 is seated in the groove; see fig. 1), and a communication path (27c) is formed between a front end portion (front end of 20) facing the pressure chamber (21) of the piston and a portion (interior of the seal ring shown on piston 20, see fig. 2) positioned inside the seal ring in the circumferential groove.  

Re claim 4, Lopez, as modified, teaches the piston (in view of Ina, piston 20) includes a front end portion (front surface of 20) facing the pressure chamber; a neck portion (neck/groove shown on 20 of Ina, see fig. 2) positioned behind the front end portion (of 20); and a trunk portion positioned behind the neck portion (rear portion of 20 behind the groove/neck), and a seal ring (seal ring shown in fig. 2) is mounted on the piston using the neck portion, and a communication path (27c) is formed between the front end portion (of piston) and a portion (space inside 20 and inside seal ring) positioned inside the seal ring (see Ina’s fig. 2).  



Re claim 8, Lopez discloses the fluid is air (par. 42).

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752